Citation Nr: 0810527	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-14 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for schizophrenia. 

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1980 and from July 1981 to March 1983.  Although his 
discharge for his first period of service was considered 
honorable, the discharge for the period of service from July 
1981 to March 1983 was under other than honorable conditions.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the benefits sought.  

In May1981, the RO denied service connection for 
hallucinations.  The veteran did not appeal that action.  In 
the context of the current appeal and denying service 
connection for schizophrenia, the RO initially addressed the 
claim as whether new and material evidence had been submitted 
to reopen a claim for service connection for a psychiatric 
disorder.  However, the veteran's schizophrenia claim, 
although involving a psychiatric disability, constitutes a 
new claim which has not been previously denied.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a newly diagnosed disorder, whether or 
not it is related to a previously diagnosed disorder, cannot 
be the same claim when the new diagnosis has not been 
previously considered.  See Ephraim v. Brown, 82 F.3d 399, 
401 (Fed. Cir. 1996); cf. Ashford v. Brown, 10 Vet. App. 120 
(1997) (reliance upon a new etiological theory is 
insufficient to transform a claim which has been previously 
denied into a separate and distinct, or new, claim).  
Although the RO had previously adjudicated the issue of 
entitlement to service connection for hallucinations, new and 
material evidence is not required to consider the substantive 
merits of the claim for service connection for schizophrenia 
because that disorder had not been diagnosed prior to the 
RO's May 1981 denial of service connection for 
hallucinations.  Nevertheless, there is no prejudice in the 
Board's adjudication of the claim on the merits for reasons 
set forth in greater detail below.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  Schizophrenia was not demonstrated during the veteran's 
service, and a preponderance of the competent evidence of 
record is against concluding that such disorder was caused or 
aggravated by service or that it manifested within a year 
after the veteran's honorable service. 

3.  The veteran did not engage in combat with the enemy.

4.  No stressor supporting a diagnosis of PTSD has been 
corroborated by credible evidence.


CONCLUSIONS OF LAW

1.  Schizophrenia was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).    

2.  PTSD disorder was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in January 2003, August 2003, February 2004, May 2005 
and March 2006.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Factual Background

The veteran did not serve during a period of war; thus the 
veteran did not have combat service.  A careful review of the 
claims file reveals that service treatment records for either 
period of the veteran's active duty service, including 
entrance and separation examinations, are entirely silent as 
to any mental disorder.  

During a March 1981 VA medical examination, the veteran 
reported auditory hallucinations, which he claimed had 
existed for years.  No other statements in this regard were 
recorded on the examination report.  This disclosure was made 
more than one year after the veteran's separation following 
his first period of service.

A VA psychiatric examination was performed in January 1984, 
approximately 9 months after separation from his second 
period of service.  At that time, he was diagnosed with 
schizotypal personality and rule out schizophrenia.  
Following a February 1986 VA psychiatric examination, he was 
diagnosed with schizophrenia, undifferentiated, chronic.  The 
record also demonstrates that the veteran is currently being 
treated with medication for schizophrenia.  

A November 1984 VA administrative decision determined that 
the veteran's second period of service, from July 1981 to 
October 1983, his other than honorable character of discharge 
was a bar to VA benefits for that service period.  

The veteran has recently been diagnosed with PTSD, see e.g. 
outpatient treatment records of December 29, 2003, based on a 
history related by the veteran.  

The veteran asserts that while stationed aboard the USS 
Tuscaloosa, he witnessed a helicopter crash into the ocean, 
killing many servicemen.  The RO contacted the Director of 
Naval History who provided a report of the command history 
for the period in question.  No record of the claimed 
incident was recorded in the command history of the ship.    

Law and Regulations

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a psychosis, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2006)

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

Schizophrenia

Regarding the claim for service connection for schizophrenia, 
the disorder did not manifest in the veteran's period of 
honorable service or within a year thereafter.  The character 
of the appellant's discharge from his second period of 
service from July 1981 to October 1983 is a bar to the 
payment of VA compensation benefits for that period of 
service.  38 U.S.C.A. §§ 101, 5103A, 5107, 5303 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.12 (2007).  Thus, although 
schizophrenia may have arguably manifested within a year of 
separation from his second period of service, entitlement to 
service connection for schizophrenia on a presumptive basis 
is not authorized.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In this case, while the veteran avers that 
schizophrenia is the result of events in service, he 
possesses no expertise in mental health to make such a 
diagnosis.  

No competent authority has associated schizophrenia to 
service.  The Board observes that a VA nexus opinion was not 
obtained.  However, the Court has held that VA is not 
required to obtain a medical opinion if the record does not 
already contain evidence of an in-service event, injury, or 
disease.  That development is not required because "a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease."  See Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 
2003).  

The absence of medical evidence of the claimed disorder in 
service or within a year after his honorable serviced weighs 
heavily against the claim.  In sum, the preponderance of the 
evidence is against the claim.  

PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in- service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2007). 

With regard to the third PTSD criterion, credible evidence of 
in-service stressors, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  If the evidence establishes the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where, however, a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Rather, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The veteran does not base his claim for PTSD on combat but 
rather upon other incidents, allegedly involving a helicopter 
accident.  Efforts to corroborate that incident did not 
produce any evidence to confirm the claimed incident. 

The veteran's first evidence of a diagnosed mental disorder 
is from February 1986, at which time the veteran was 
diagnosed with schizophrenia; earlier treatment records from 
September 1981 reflect symptoms of hallucinations (without 
any actual diagnosis) as well as a diagnosis of schizoid 
personality in 1984.  He was not diagnosed with PTSD until 
some years later..

Service medical records are silent as to complaints, 
findings, treatment or diagnoses relating to any mental 
disorder.  On his separation medical examination from his 
first period of service, the veteran was clinically evaluated 
as entirely normal on the psychiatric component of the 
examination.  

Although the veteran was diagnosed with PTSD in September 
2003, the weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  In this case , the diagnosis was based on an 
inaccurate factual basis.   Because there is no credible 
supporting evidence of a service stressor, all of the 
elements needed to establish service connection have not been 
shown.  Thus, service connection for PTSD must be denied.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for schizophrenia is denied.  

Service connection for PTSD is denied.  



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


